CROW, J,
concurring in the reasoning and the judgment on one ground, and dissenting from the reasoning on the other ground.
One of the two reasons given in the foregoing opinion for affirmance of the judgment, namely that upon the only point urged in the brief of plaintiffs in error, Supplemental Rule B has not been observed, is wholly sound, and therefore sufficient for the disposal of the case.
The other of the two grounds need not, and therefore should not be decided, but the want of necessity is not so much to be deplored as is the mistake in decision.
This proceeding in error constitutes a new and independent action in which the initial step was the filing of a petition in error whose contents are prescribed by no statute other than §12259, GC, as a “setting forth .the errors complained of.”
It has been so many times held by the Supreme Court of Ohio that proceedings in error are remedial, and the statutes governing them must have liberal construction, as to make unnecessary a citation of the cases, a quotation in one of them, 111 Oh St 220, being substantially typical of the rule applied in all.
Well indeed can it be said also that the entire consensus of decisions on the subject is that the intention of the pleader, as in civil actions, is to be ascertained and effect given accordingly.
The decision of the majority in the instant case regarding the feature I am now discussing, rests wholly on the assumption th^b there is absent words of either precision or substance, from the petition in *453error assigning as a ground of error, the overruling of the motiton for a new trial, notwithstanding the petition in error does in these words set forth “that the finding and judgment of the court is contrary to and against the manifest weight of all the evidence” and “that the finding and judgment of the court under the evidence and the law should have been in favor of plaintiffs in error and against defendant in error.”
' It has always been and still is true that in Ohio a reviewing court will not pass on the sufficiency (weight) of the evidence unless in the trial court a motion for a new trial be made on the ground of insufficient evidence, and the motion overruled, which were done in the instant case, and exceptions noted to the overruling as the statute then required.
What did the pleader in the petition in error intend to say when alleging the finding (decison) to have been contrary to and against the weight of all the evidence, unless it was to raise the question of insufficiency of the evidence? There is not one word to indicate any other intention.
The error if such it was, lies not in the overruling of the motion for a new trial, but in the decision of the facts by the trial court, and whether that decision is erroneous depends entirely on the evidence in the bill of exceptions, the weight of which would be for determination by this court. In other words, the alleged error was committed by the court in deciding the issues of fact, and only repeated when the motion for new trial was overruled.
In this assignment of error we think there is necessarily, in view of the fact that the motion for new trial on that ground was overruled, a clear implication that the court erred in overruling the motion.
The other assignment of error namely that under the evidence and the law the finding and judgment should have been for plaintiffs in error and against defendant in error, can be argued with much reason as raising the question of the sufficiency (weight) of the evidence.
The substance of such an assignment of error was before the Superior Court of Cincinnati, in 7 Ohio Decisions Reprint,. 407, where the point was queried, but the court did weigh the evidence, though there was no assignment of error in the petition in error that the motion for a new trial had been overruled.
When the eminence of the judges who decided that case and of the counsel who appeared in it, is considered, the decision must be regarded unquestionable authority for the proposition that at least the assignment of error numbered 5 in the petition in error before us, quoted in the majority opinion in the case at bar, is not too vague for consideration, and we may properly assume the learned counsel for defendant in error here, to have taken the same view since they have not moved for the elimination of that ground from the pleading.
In jurisdictions where it is the practice of a reviewing court to search the record for errors regardless of whether they are specified in the brief of the complaining party, or where in advance of the filing of the brief under the rule in our appellate district which treats assignments of .errors not specified in the brief, counsel for defendant in error would want to know the reason or reasons why it is claimed the judgment was pronounced for the wrong party, a motion would lie to make such allegation more certain and definite by stating the reason or reasons.
Where, as in the instant case a motion for a new trial containing the ground that the decision is not sustained by sufficient, or against the weight of the, evidence and the motion has been overruled, I would, were it not for the case in 33 Oh St 555, be inclined to the opinion that without the petition in error setting forth as a ground of error the overruling of the motion for new trial, the sufficiency (weight) of the evidence is raised by an assignment of error that the finding and judgment should have been for the party complaining of error, provided that in this appellate district the sufficiency of the evidence be properly presented by the brief of plaintiff in error, which has not been done in the instant case.
However the case last above cited did not deter the Court of Appeals of the fifth appellate district from deciding contradictorily without mention of the case. 41 Oh Ap 477 (11 Abs 597), 180 NE 269.’
Nothing I have here said is intended to relate in any manner to procedure in either the trial court or a Court of Appeals after December 31, 1935.